Citation Nr: 1011957	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  07-38 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a previously denied claim for service 
connection for residuals of a back injury.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to an initial increased rating for 
posttraumatic stress disorder (PTSD), currently evaluated as 
30 percent disabling.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from July 1951 to July 
1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Cleveland, Ohio.  Due to the location of the Veteran's 
residence, the jurisdiction of his appeal remains with the RO 
in Newark, New Jersey.  

In January 2010, the Veteran testified at a hearing conducted 
at the RO before the undersigned Acting Veterans Law Judge 
(VLJ).  A copy of the transcript of that hearing is of 
record.  

Please note that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

As will be discussed in further detail below, the Board finds 
that new and material evidence has been received sufficient 
to reopen the previously denied claim for service connection 
for residuals of a back injury.  Accordingly, the Board is 
granting this portion of the Veteran's appeal.  However, the 
underlying de novo issue of entitlement to service connection 
residuals of a back injury is addressed in the REMAND portion 
of the decision below and is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  In an unappealed May 1978 rating action, the RO denied 
service connection for residuals of a back injury.  

2.  Evidence received since the May 1978 rating action raises 
a reasonable possibility of substantiating the claim for 
service connection for residuals of a back injury.  

3.  The Veteran's tinnitus is associated with the excessive 
noise to which he was exposed during his active duty.  

4.  The service-connected PTSD is manifested by a limited 
social network but not by a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; or disturbances of motivation and mood.  


CONCLUSIONS OF LAW

1.  The May 1978 denial of service connection for residuals 
of a back injury is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1103 (2009).  

2.  The evidence received since the May 1978 rating action is 
new and material, and the claim for service connection for 
residuals of a back injury is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).  

3.  Tinnitus was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).  

4.  The criteria for an initial disability rating greater 
than 30 percent for the service-connected PTSD are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 
(West 2002 & Supp. 2009)).  The VCAA imposes obligations on 
VA in terms of its duty to notify and to assist claimants.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record that is necessary to substantiate the 
claim, that VA will seek to provide, and that he/she is 
expected to provide.  Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  

Further, the United States Court of Appeals for Veterans 
Claims (Court) has held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1)  veteran status; (2)  existence of a 
disability; (3)  a connection between the veteran's service 
and the disability; (4)  degree of disability; and 
(5)  effective date of the disability.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The Court also 
explained that proper notification must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2009).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009).  

	A.  Back Disability & Tinnitus

The Board has considered the legislation regarding VA's duty 
to notify and to assist claimants but finds that, given the 
favorable action taken herein with regard to the issue of 
whether new and material evidence has been received 
sufficient to reopen the previously denied claim for service 
connection for residuals of a back injury and the issue of 
entitlement to service connection for tinnitus, no further 
discussion of the VCAA is required with respect to these 
claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

	B.  PTSD

The Court has also held, however, that VCAA notice is not 
required under circumstances where a claim for service 
connection is granted, a rating and an effective date are 
assigned, and the claimant files an appeal as to the 
evaluation assigned to that grant.  See Dingess v. Nicholson, 
19 Vet. App. at 491 (in which the Court held that, "[i]n 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled").  
Rather, under those circumstances, the provisions of 
38 U.S.C.A. §§ 5104 & 7105 and 38 C.F.R. § 3.103 are for 
application.  Id.  

Here, the Veteran's claim for an increased rating for his 
service-connected PTSD essentially fall within this fact 
pattern.  Prior to the Cleveland RO's December 2006 grant of 
SC for PTSD, the Veteran was notified (by a July 2006 letter) 
of the evidence needed to establish that underlying issue.  
After receiving notice of the award of service connection for 
this disability here at issue, the Veteran perfected a timely 
appeal with respect to the rating initially assigned to the 
grant.  Clearly, no further section 5103(a) notice is 
required for this increased rating claim.  

As for the provisions of 38 U.S.C.A. §§ 5104 & 7105 and 
38 C.F.R. § 3.103, the record shows that the Veteran has been 
provided with various communications [including the notice of 
the December 2006 rating decision and the September 2007 
statement of the case (SOC)] that contain notice of VA's 
rating criteria, his appellate rights, a summary of relevant 
evidence, citations to applicable law, and a discussion of 
the reasons for the decision made by the agency of original 
jurisdiction.  In short, the procedural requirements of the 
law have been satisfied.  No further due process development 
of notification of this increased rating claim is required.  

With regard to VA's duty to assist the claimant, the Board 
notes that the record in the present case reflects that VA 
has made reasonable efforts to obtain relevant records 
adequately identified by the Veteran, including in particular 
post-service VA treatment records.  In addition, he testified 
at a recent hearing conducted at the RO before the 
undersigned Acting VLJ.  

Also, the Veteran underwent two pertinent VA examinations 
during the current appeal.  He does not contend, and the file 
does not show, that the examinations were inadequate for 
rating purposes, or that his symptoms have become worse since 
his most recent examination.  Rather, the VA examinations are 
adequate because, as shown below, they were based upon 
consideration of the Veteran's prior medical history, his 
assertions, and his current complaints and because they 
describe the disability in detail sufficient to allow the 
Board to make a fully informed determination.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 
6 Vet. App. 405, 407 (1994)) (internal quotations omitted).  

The Board acknowledges that, after issuance of the SOC in 
September 2007, additional VA medical records were received 
and associated with the Veteran's claims folder.  Some of 
these reports reflect outpatient psychiatric treatment and 
evaluation.  Importantly, however, the documents provide 
evidence consistent with objective evaluation findings 
previously of record and considered by the agency of original 
jurisdiction (AOJ).  Consequently, a remand to accord the AOJ 
an opportunity to readjudicate the Veteran's claim for an 
increased rating for his service-connected PTSD (with 
consideration of the additional evidence received after the 
SOC) is not necessary.  See 38 C.F.R. § 19.31(b)(1) (2009) 
(which stipulates that a supplemental statement of the case 
(SSOC) will be issued when the AOJ receives additional 
pertinent evidence after an SOC or the most recent SSOC has 
been issued) (emphasis added).  

Clearly, therefore, the Veteran has been notified and is 
aware of the evidence needed to substantiate his claim for an 
increased rating for his service-connected PTSD, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between him and VA in 
obtaining such evidence.  He has actively participated in the 
claims process by submitting argument, lay evidence, and 
medical evidence.  His representative was furnished copies of 
relevant documents issued to the Veteran during the current 
appeal.  Therefore, the Board concludes that the Veteran was 
provided with a meaningful opportunity to participate in the 
claims process and has done so.  

Consequently, any error in the sequence of events or content 
of the notice is not shown to have affected the essential 
fairness of the adjudication of this appeal or to cause 
injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  
The Board finds, therefore, that any such error is harmless 
and does not prohibit consideration of the Veteran's 
increased rating claim on the merits.  See Conway, 353 F.3d 
at 1374, Dingess, 19 Vet. App. 473.  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  

II.  Analysis

	A.  Whether New And Material Evidence Has Been Received 
Sufficient To Reopen A Previously Denied Claim For Service 
Connection For Residuals Of A Back Injury

At the time of the May 1978 rating action, the claims folder 
contained service treatment records which were negative for 
complaints of, treatment for, or findings of a back 
disability.  In fact, the service separation examination 
which was conducted in June 1955, as well as the evaluation 
conducted in June 1955 pursuant to the Veteran's release to 
inactive duty, demonstrated that his spine was normal.  

Also, in March 1978, the Veteran underwent a VA examination, 
at which time he reported having injured his back while 
attempting to put out a fire aboard the USS Boxer in 1952.  
He explained that his radiating back pain had steadily 
increased over the years and that he was, at the time of the 
VA examination, unable to lift objects or participate in 
activities which placed stress on his legs and back.  A 
physical examination of the Veteran's back was negative 
except for a finding of limitation of extension of his lumbar 
spine to zero degrees.  X-rays taken of his lumbosacral spine 
showed severe degenerative arthritis at the L4-L5 interspace.  
No other post-service medical records were associated with 
the Veteran's claims folder at the time of the May 1978 
decision.  

Significantly, at the time of the May 1978 decision, the 
claims folder contained no competent evidence of a 
relationship between the degenerative arthritis of the 
Veteran's lumbosacral spine and his active duty.  Thus, in 
the May 1978 rating action, the RO denied service connection 
for a back disability.  

Following receipt of notification of that decision, the 
Veteran failed to initiate an appeal of the denial of his 
claim.  Thus, the May 1978 determination is final.  
38 U.S.C.A. § 7105 (West 2002) and 38 C.F.R. §§ 3.104, 
20.200, 20.302, 20.1103 (2009).  

A veteran may reopen a previously and finally denied claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(2009).  New evidence is defined as existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2009).  See also Hodge v. West, 155 
F.3d 1356, 1359 (Fed. Cir. 1998).  In deciding the issue of 
whether newly received evidence is "new and material," the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512, 513 (1992).  

As this discussion illustrates, service connection for a back 
disability was denied in May 1978 because competent evidence 
of record did not reflect an association between the 
Veteran's diagnosed low back disability (characterized as 
degenerative arthritis of the lumbosacral spine) and his 
active service.  Importantly, additional evidence received 
since that prior final decision includes a medical report 
appearing to provide such evidence.  In particular, in 
January 2010, a private medical professional examined the 
Veteran and diagnosed lumbar disc degeneration, lumbosacral 
sprain/strain, and sciatica.  In addition, the examiner 
opined, "with a reasonable degree of medical probability, 
that the injuries to . . . [the Veteran'] low back are very 
old in nature due to the advanced degenerative changes."  
The examiner specifically stated that "[i]t is very probable 
[that] the original injury to . . . [the Veteran] could have 
occurred while in the service in 1952."  

This additional medical report is clearly probative because 
it provides, for the first time, competent evidence of a 
possible relationship between the Veteran's diagnosed back 
disability and his active duty.  Thus, the Board finds that 
the additional evidence received since the last prior final 
denial of service connection for a back disability in May 
1978 raises a reasonable possibility of substantiating this 
issue.  See 38 C.F.R. § 3.156(a) (2009).  This additional 
evidence is, therefore, new and material, as contemplated by 
the pertinent law and regulations, and serves as a basis to 
reopen the Veteran's claim for service connection for 
residuals of a back injury.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (2009).  

	B.  Service Connection For Tinnitus

At the outset, the Board acknowledges a September 2007 VA 
examining audiologist's conclusion that the Veteran's current 
tinnitus is not the result of his military service.  In 
support of this conclusion, the examiner cited the lack of 
documentation of complaints of tinnitus in the service 
treatment records.  In addition, the examiner stated that 
"there is no scientific basis for presuming a delayed 
tinnitus was caused by noise exposure during the military 
some 52 years ago."  

Indeed, service treatment records [including the January 1955 
discharge, and June 1955 release to inactive duty, 
examinations] are negative for complaints of, treatment for, 
or findings of tinnitus.  Significantly, however, despite the 
September 2007 VA examining audiologist notation in the 
examination report that she had reviewed the claims folder, 
her opinion does not appear to have taken into consideration 
the totality of the evidence of record.  

For instance, the Veteran contends that his in-service duties 
exposed him to excessive noise and that this exposure caused 
him to develop tinnitus.  Specifically, he maintains that, 
while serving aboard various aircraft carriers, he was tasked 
with counting the aircrafts as they took off and landed 
(which usually totaled up to 100 take-offs and landings per 
day).  He believes that he stood approximately 30 feet from 
the departing and landing aircrafts.  In addition, he asserts 
that he had combat experience "flying over enemy territory 
photographing various things."  T. at 9-13.  

The Board notes that a service personnel record included in 
the claims folder reflects the Veteran's receipt of the 
Combat Action Ribbon.  Although the service personnel records 
included in the claims folder do not reflect the basis of the 
Veteran's receipt of the Combat Action Ribbon, the fact 
remains that this award is illustrative of his combat 
service.  Based on such documentation, the Board concedes the 
Veteran's in-service responsibilities flying combat missions 
for photo reconnaissance and interpretation and for damage 
assessments.  See 38 U.S.C.A. § 1154(b) (West 2002) & 
38 C.F.R. § 3.304(d) (2009) (which stipulates that VA is 
required to accept a combat veteran's statements as to 
injuries sustained in combat, so long as the statements are 
consistent with the circumstances, conditions, or hardships 
of the veteran's service and there no is clear and convincing 
evidence to the contrary).  Further, after a careful review 
of the claims folder, the Board finds that the Veteran's 
assertions that he was exposed to traumatic noise as a result 
of his in-service responsibilities are consistent with the 
circumstances of his conceded combat flying missions.  
Importantly, the claims folder contains no evidence refuting 
this assertion.  

The Board further acknowledges that, at a November 2000 VA 
outpatient audiological evaluation, the Veteran denied 
experiencing tinnitus.  Also, at an August 2006 VA outpatient 
treatment session, the Veteran described bilateral tinnitus 
for the past 10 years.  At a September 2007 VA audiological 
examination, the reported experiencing tinnitus in only his 
left ear-and for only the past 5 years.  

At the January 2010 hearing, however, the Veteran asserted 
that his prior statements had been misinterpreted.  For 
example, he testified that, at the September 2007 VA 
audiological examination, he had actually told the examiner 
that he had had tinnitus for "as long as . . . [he] could 
remember . . . [and that it] had started in the service but . 
. . [had gotten] increasingly worse during the past five 
years."  He assumed that his statement to the examiner had 
simply been misinterpreted.  Indeed, at the recent hearing in 
January 2010, the Veteran maintained that he has experienced 
pertinent symptomatology-including ringing in his ears-
since his second year of service.  See, e.g., T. at 12-13.  

Of particular significance to the Board is the fact that, as 
a result of the Veteran's receipt of the Combat Action 
Ribbon, his purported in-service responsibilities flying 
combat missions for photo reconnaissance and interpretation 
and for damage assessments are conceded.  See 38 U.S.C.A. 
§ 1154(b) (West 2002) & 38 C.F.R. § 3.304(d) (2009).  In 
addition, his assertions that he was exposed to traumatic 
noise as a result of these in-service responsibilities are 
consistent with the circumstances of his conceded combat 
flying missions.  Further, his descriptions of ringing in his 
ears since his second year of service represent competent 
evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed.Cir.2007) (a veteran is competent to report symptoms).  
Most significantly, a private examining audiologist concluded 
in January 2010 that the Veteran's conceded "military 
related noise exposure is more likely as not the primary 
cause of . . . [his] tinnitus."  

Accordingly, the preponderance of the medical evidence of 
record associates the currently-diagnosed tinnitus with his 
service.  Consequently, and based on this evidentiary 
posture, the Board concludes that service connection for 
tinnitus is warranted.  

	C.  Initial Increased Rating For PTSD

Initially, the Board notes that it has reviewed all of the 
evidence in the claims file.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the Veteran or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis will focus 
specifically on what evidence is needed to substantiate the 
increased rating issue adjudicated herein and what the 
evidence in the claims file shows, or fails to show, with 
respect to this claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2009).  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life including employment.  38 C.F.R. § 4.10 (2009).  It is 
also necessary to evaluate the disability from the point of 
view of the veteran working or seeking work and to resolve 
any reasonable doubt regarding the extent of the disability 
in the veteran's favor.  38 C.F.R. §§ 4.2, 4.3 (2009).  If 
there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2009).  

By reasonable doubt, it is meant that an approximate balance 
of positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009).  

Here, in a December 2006 rating action, the RO in Cleveland, 
Ohio granted service connection for PTSD (10%, from May 8, 
2006).  During the current appeal, and specifically by a 
September 2007 rating action, the RO in Newark, New Jersey 
awarded an increased evaluation of 30%, effective from May 8, 
2006, for this service-connected disability.  This disability 
remains so evaluated.  

As the present appeal arises from an initial rating decision 
which, in essence, established service connection and 
assigned an initial disability rating, the entire period is 
considered for the possibility of staged ratings.  In other 
words, consideration will be given to the possibility of 
separate ratings for separate periods of time based on the 
facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

According to the applicable rating criteria, a 30 percent 
rating will be granted with evidence of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2009).  

A 50 percent evaluation will be assigned with evidence of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id.  

A 70 percent rating will be awarded with evidence of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id.  

A 100 percent evaluation is assigned when there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  Id.  

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994) (DSM 
IV).  A GAF score of 41-50 is illustrative of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF score of 51 to 60 is 
illustrative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  A 
GAF score of 61 to 70 reflects some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well with some meaningful interpersonal 
relationships.  

In the present case, the Veteran contends that his PTSD is 
more severe than the current 30 percent rating indicates.  
See, e.g., T. at 4-5, 23-24.  In particular, he complains of 
constant nightmares, bad dreams, hypervigilance, easy startle 
reflex, depression, diminished interest, poor energy, poor 
concentration, and poor sleep.  He describes moderate 
severity of these symptoms.  

As noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2009).  The Board finds that the pertinent medical findings, 
as shown in the psychiatric evaluations and outpatient 
treatment sessions conducted during the current appeal, 
directly address the criteria under which the Veteran's PTSD 
is evaluated and are, thus, more probative than the 
subjective evidence of complaints of increased 
symptomatology.  

Available medical records indicate that, during the current 
appeal, the Veteran has undergone two VA psychiatric 
examinations.  In addition, he occasionally receives 
outpatient treatment.  

Initially, the Board acknowledges that, following an 
September 2007 VA psychiatric examination, the examiner 
assigned a GAF score of 50, which is reflective of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  Also, after a July 2006 VA 
psychiatric examination, this same examiner assigned a GAF 
score of 55, which is illustrative of moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Richard, 9 Vet. App. at 
267 (1996), citing DSM IV.  Indeed, at both of these 
examinations, the examiner described the Veteran's symptoms 
as moderate.  

Significantly, however, the symptoms shown at these VA 
examinations, and the outpatient treatment sessions, 
conducted during the current appeal are not supportive of a 
rating greater than the currently-assigned 30 percent 
evaluation for any portion of the appeal period.  
Specifically, the multiple psychiatric evaluations that the 
Veteran underwent during the current appeal reflect his 
complaints of constant nightmares, bad dreams, 
hypervigilance, easy startle reflex, depression, diminished 
interest, poor energy, poor concentration, and poor sleep and 
of moderate severity of these symptoms.  However, these 
evaluations have also shown cooperation, a neutral mood, an 
appropriate affect, normal speech, no perceptual problems, 
normal thought process and content, orientation times three, 
fair insight and judgment, fair impulse control, good energy 
and motivation, and no suicidal behavior or violence, 
homicidal ideation, or hallucinations.  

The Board acknowledges that, at the July 2006 VA PTSD 
examination, the examiner observed that the Veteran 
"appear[ed] . . . to have a limited social network."  At 
that evaluation, as well as at the VA PTSD examination 
subsequently conducted in September 2007, the Veteran 
reported basically staying home (at a senior citizens 
community) but stated that he likes to garden and is able to 
take care of his daily living activities.  

In any event, as this discussion illustrates, despite the 
Veteran's complaints of constant nightmares, bad dreams, 
hypervigilance, easy startle reflex, depression, diminished 
interest, poor energy, poor concentration, and poor sleep and 
of a moderate severity of these symptoms, the objective 
psychiatric evaluation findings have been essentially 
negative.  Significantly, the psychiatric evaluations 
conducted during the current appeal have not demonstrated 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  

In this regard, the Board acknowledges that a VA examiner has 
noted the Veteran's limited social network.  However, the 
psychiatric evaluations completed during the current appeal 
have shown cooperation, a neutral mood, an appropriate 
affect, normal speech, no perceptual problems, normal thought 
process and content, fair insight and judgment, fair impulse 
control, good energy and motivation, and no suicidal behavior 
or violence, homicidal ideation, or hallucinations.  
Accordingly, the Board finds that the Veteran's psychiatric 
symptomatology does not more nearly approximate the criteria 
for a 50 percent rating for the service-connected PTSD at any 
time during the current appeal.  

Moreover, the Board does not find that consideration of an 
extraschedular rating under the provisions of 
38 C.F.R. § 3.321(b)(1) is warranted for the 
service-connected PTSD at any time during the current appeal.  
That provision provides that, in exceptional circumstances, 
where the schedular evaluations are found to be inadequate, a 
veteran may be awarded a rating higher than that encompassed 
by the schedular criteria, as shown by evidence reflecting 
that the disability at issue causes marked interference with 
employment or has in the past or continues to require 
frequent periods of hospitalization, thereby rendering 
impractical the use of the regular schedular standards.  Id.  
The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disorder are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  

Here, the rating criteria reasonably describe the Veteran's 
disability level and symptomatology associated with his PTSD 
and provide for additional or more severe symptoms than 
currently shown by the evidence.  Thus, the Veteran's 
disability picture is contemplated by the rating schedule, 
and the assigned schedular evaluation is, therefore, 
adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
Consequently, the Board concludes that referral for 
extraschedular consideration-for this service-connected 
disability-is not warranted.  

Lastly, the Board acknowledges that, at the September 2007 VA 
PTSD examination, the Veteran reported that he worked 
part-time driving veterans, was generally able to do his job, 
and had no problems at work.  In addition, he noted that he 
had previously worked as a journalist.  At the January 2010 
hearing, however, he testified that he no longer works.  
T. at 7-8.  

First, the Veteran specifically testified at the January 2010 
hearing that the reason that he no longer works is that he 
had been laid off from his job driving veterans to their 
appointments at the VA hospital.  Also, the Board reiterates 
that the rating assigned to the Veteran's service-connected 
PTSD is based on application of the schedule of ratings which 
takes into account the average impairment of earning capacity 
as determined by the clinical evidence of record.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  For these 
reasons, any further discussion of a claim for a total 
disability rating based on individual unemployability is not 
necessary.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  


ORDER

New and material sufficient to reopen a claim for service 
connection for residuals of a back injury having been 
received, the appeal is granted to this extent.  

Service connection for tinnitus is granted.  

An initial disability rating greater than 30 percent for PTSD 
is denied.  






REMAND

As new and material evidence has been received that is 
sufficient to reopen the previously denied claim for service 
connection for residuals of a back injury, the Board must now 
consider the de novo issue of entitlement to service 
connection for this disability.  Throughout the current 
appeal, the Veteran has contended that, while assisting in 
the putting out a fire aboard the USS Boxer in 1952, he was 
knocked to the floor by a high pressure hose.  Although he 
heard a cracking sound in his back at the time that he fell, 
he stood up and continued helping to put out the fire.  See, 
e.g., January 2010 hearing transcript (T.) at 15-18, 21-24.  

In support of these assertions, the Veteran submitted a 
letter from a retired service member who was a college 
classmate between 1955 and 1959.  According to this lay 
statement, the Veteran often talked to this college classmate 
about "fighting the serious fire on the Boxer aircraft 
carrier and injuring his back in the process."  The college 
classmate also explained that he remembered that, during 
college, the Veteran took "a lot of over-the-counter 
medications to relieve his persistent back pain."  The 
Veteran is competent to describe the circumstances 
surrounding his purported back injury during service as well 
as his back symptomatology, and his college classmate is 
competent to report his observations of the Veteran's back 
symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed.Cir.2007) (lay persons are competent to report symptoms 
and events).  

Service personnel records included in the claims folder 
confirm the facts that a fire occurred on the USS Boxer on 
August 5th or 6th, 1952 and that the Veteran was awarded the 
Combat Action Ribbon.  Importantly, however, these service 
personnel records do not indicate whether the Veteran was 
stationed aboard the USS Boxer at the time of the fire in 
August 1952 and do not reflect the basis for his receipt of 
the Combat Action Ribbon.  A remand of the Veteran's back 
claim is, therefore, necessary to accord the AOJ an 
opportunity to procure any additional service personnel 
records that may be available and that may provide such 
information.  

Moreover, as previously discussed herein, available service 
treatment records are negative for complaints of, treatment 
for, or findings of a back disability.  [Indeed, at the 
recent hearing, the Veteran admitted that he had not sought 
in-service treatment for his back after the fall in 1952.  
T. at 17-18.]  In any event, the service separation 
examination which was conducted in June 1955, as well as the 
evaluation conducted in June 1955 pursuant to the Veteran's 
release to inactive duty, did not provide any evidence of 
complaints of, treatment for, or findings of a back 
disability.  

X-rays taken of the Veteran's lumbosacral spine at a March 
1978 VA orthopedic examination reflected the presence of 
severe degenerative arthritis at the L4-L5 interspace.  
Current back diagnoses include lumbar disc degeneration, 
lumbosacral sprain/strain, and sciatica.  

In light of the Veteran's competent assertions of having 
sustained a back injury during service, as well as the 
competent evidence of a current diagnosis of a back 
disability, the Board believes that, on remand, the Veteran 
should be accorded a VA examination.  The purpose of the 
evaluation is to determine, to the extent possible, whether 
the Veteran's current back disability is consistent with his 
purported in-service injury to his back.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); and 
McLendon v. Nicholson, 20 Vet. App. 79 (2006) (stipulating 
that VA's duty to assist veterans, pursuant to the VCAA, 
includes the duty to obtain a medical examination and/or 
opinion when necessary to make a decision on a claim).  

In addition, at the recent hearing, the Veteran testified 
that he had just started to receive back treatment from a 
private physician in December 2009.  T. at 18-20.  Also, the 
claims folder contains records of outpatient treatment that 
the Veteran has received for various symptoms at the VA 
medical facility in Brick, New Jersey up until September 
2007.  These documents reflect conservative treatment 
measures have been undertaken for the Veteran's chronic low 
back pain and degenerative disc disease.  Such ongoing 
medical records [from this private physician and from the 
appropriate medical care provider at the VA facility in 
Brick, New Jersey] should be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)  

1.  Obtain any additional service 
personnel records that may be available.  
The Board is particularly interested in 
records illustrating the dates of the 
Veteran's service aboard the USS Boxer as 
well as basis for his receipt of the 
Combat Action Ribbon.  Associate all such 
available records with the Veteran's 
claims folder.  If any such documents are 
not available, that fact should be noted 
in the claims file.  

2.  After procuring the appropriate 
release of information form, procure 
copies of the records of back treatment 
that the Veteran may have received from 
Dr. Pollock at the Health and Wellness 
Center, 137 Atlantic City Boulevard, in 
Beachwood since December 2009.  Associate 
all such available records with the 
claims folder.  If any such documents are 
not available, that fact should be noted 
in the claims file.  

3.  Also, obtain copies of records of any 
back treatment that the Veteran may have 
received at the VA medical facility in 
Brick, New Jersey since September 2007.  
Associate all such available records with 
the claims folder.  

4.  Then, schedule the Veteran for a VA 
orthopedic examination to determine the 
nature, extent, and etiology of any 
back disability that he may have.  The 
claims folder must be made available to 
and be reviewed by the examiner in 
conjunction with the examination.  All 
indicated studies or testing should be 
conducted.  All pertinent pathology 
should be noted in the examination 
report.  

If a back disability is diagnosed on 
examination, the examiner should 
express an opinion as to whether it is 
at least as likely as not, i.e., a 
50 percent probability or greater, that 
such disorder had its clinical onset in 
service or is otherwise related to 
active duty.  In addressing this 
question, the examiner should 
specifically state whether it is at 
least as likely as not, i.e., a 
50 percent probability or greater, that 
any back disability diagnosed on 
examination is consistent with the 
Veteran's purported in-service fall in 
1952.  

Complete rationale should be given for 
all opinions expressed.  

5.  Following completion of the above, 
adjudicate the claim for service 
connection for residuals of a back 
injury.  If the decision remains 
adverse to the Veteran, he and his 
representative should be provided with 
an SSOC.  An appropriate period of time 
should be allowed for response.  

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2009).  He has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


